Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 10 is objected to because of the following informalities:  The phrase “wherein the vehicle control apparatus comprising” appears to be grammatically incorrect.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (WO 2017/009898 A1, please refer to attached translation), hereafter known as Morimoto, in light of Takaso et al (US Pub 2017/0225686 A1), hereafter known as Takaso.

For Claim 1, Morimoto teaches A vehicle control apparatus that controls automated driving of a vehicle, comprising: (Page 2, Paragraph 2)
a sensor that acquires information related to a peripheral state of the vehicle; and (Page 2, Paragraph 11 [Configuration of tracking control system])
a controller that can execute, based on the information, following vehicle control to cause the vehicle to perform automated driving by making the vehicle follow a preceding vehicle traveling in front of the vehicle, (Page 2, Paragraph 11 [Configuration of tracking control system], Page 3, Paragraph 4)
wherein the controller 
performs one of detection and prediction, during the execution of the vehicle following control, of a movement of the preceding vehicle beyond a predetermined range in a lateral direction, and (Page 3, Paragraphs 6-7.  Of note, Morimoto’s range is a distance, but must be covered within a time period.)
cancels, in response to one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction, the vehicle following control in the lateral direction of the vehicle while performing another autonomous vehicle control operation.  (Page 4 Paragraph 10, Page 5 Paragraph 1)
maintains, in response to one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction, the vehicle following control in the lateral direction of the vehicle while performing at least one of an operation to decrease an automated driving level of the vehicle and an operation to request a driver of the vehicle to perform a predetermined task.  (It is important to note that Morimoto does teach that in prior cases the art does maintain the vehicle following control, even though it causes discomfort to the user in Page 2, Paragraph 5)
Takaso, however, does teach maintains, in response to one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction, the vehicle following control in the lateral direction of the vehicle while performing at least one of an operation to decrease an automated driving level of the vehicle and an operation to request a driver of the vehicle to perform a predetermined task.  ([0053-0057].  Takaso predicts a lane change or turn for the preceding vehicle.  Depending on how actions proceed, it is possible for the vehicle to have the host vehicle also change lanes with the preceding vehicle, and the driver may be urged to operate a turn signal.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Morimoto’s preceding vehicle lateral movement detection with Takaso’s use of following the vehicle and requesting the user perform a predetermined task.  It would be obvious because if the preceding vehicle is expected to be operated intelligently and to the same rough destination as the user, then following the other vehicle along lane changes would be beneficial, and if not all tasks were automated, such as turn signals, then it would be potentially dangerous to not have somebody use them (such as a turn signal).  Additionally, having the user perform a task would make them aware a lane change is occurring, which could alleviate concern caused by an unexpected lane departure.

For Claim 3, modified Morimoto teaches The vehicle control apparatus according to claim 1, wherein in a case in - 29 -H1172704US01/P217-0718WOUS which one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction during the execution of the vehicle following control has been made, the controller causes the vehicle to follow the movement of the preceding vehicle in the lateral direction within the predetermined range.  (Page 3, Paragraph 4, Paragraph 8. Morimoto states that the host vehicle will follow the preceding vehicle in the lane and the cancellation of following occurs when the preceding vehicle leaves the range and it is determined that it is leaving the lane.)

For Claim 4, modified Morimoto teaches The vehicle control apparatus according to claim 1, wherein the controller predicts the movement of the preceding vehicle in the lateral direction based on at least one of an amount of lateral movement of the preceding vehicle, a speed of lateral movement of the preceding vehicle, a distance from the preceding vehicle to a boundary of the predetermined range.  (Page 3, Paragraph 6.  The range is a distance covered in an amount of time.  Alternatively, a movement to a white line (lane line) can be detected.)

For Claim 5, Morimoto teaches The vehicle control apparatus according to claim 4, 
Morimoto does not teach wherein in a case in which an operation of a direction indicator of the preceding vehicle has been detected, the controller will perform at least one of an operation to reduce a threshold of the amount of lateral movement, an operation to reduce a threshold of the speed of lateral movement, and an operation to increase a threshold of the distance to be used for predicting when the movement of the preceding vehicle in the lateral direction is predicted. 
 Takaso, however, does teach wherein in a case in which an operation of a direction indicator of the preceding vehicle has been detected a turn or lane change is assumed. ([0053-0057], Figure 2)
In light of Takaso, it would be obvious to one of ordinary skill in the art prior to the effective filing date that wherein in a case in which an operation of a direction indicator of the preceding vehicle has been detected, the controller will perform at least one of an operation to reduce a threshold of the amount of lateral movement, an operation to reduce a threshold of the speed of lateral movement, and an operation to increase a threshold of the distance to be used for predicting when the movement of the preceding vehicle in the lateral direction is predicted.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to do this because the main purpose of a turning signal is to broadcast to others that you intend to change a lane or turn.  If a car with plenty of space and time were to take a lane change very slowly, using Morimoto’s method, it might be interpreted as a gradual curve (assuming lane line information cannot be seen).  However, if the vehicle put on a turn signal, indicating that a lane change or turn was intended, Morimoto’s method could reasonable interpret a gradual change in lateral position instead as a slow lane change.  Takaso detects the turn signal information from the preceding vehicles, but just takes it on its face value and assumes a turn or lane change will be coming soon.  Given that both lateral distance changes and turn signal detection are effective methods of determining a lane change in a vehicle by Takaso and Morimoto, it would be obvious to use them both at once.  This could be interpreted as simply lowering the required range of motion or speed to 0 when a turn signal is detected (assuming the turn signal is 100% correct), or if both were applied and weighted (assuming a chance of error for turn signal), simply changing the ranges.

For Claim 6, modified Morimoto teaches The vehicle control apparatus according to claim 1, 
Morimoto does not teach wherein in a case in which an operation of a direction indicator of the preceding vehicle is detected, the controller will perform at least one of an operation to reduce the automated driving level and an operation to request the driver of the vehicle to execute a predetermined task even before one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction.  
Takaso, however, does teach wherein in a case in which an operation of a direction indicator of the preceding vehicle is detected, the controller will perform at least one of an operation to reduce the automated driving level and an operation to request the driver of the vehicle to execute a predetermined task even after one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction.  ([0053-0057], Figure 2.  When a turn signal of a preceding vehicle is determined (and no actual movement yet) the system determines if that possible turn is in line with the route.  If it is, the system urges the user to use the turn signal while turning.)
However, it would be obvious to one of ordinary skill in the art  in light of Morimoto’s method and Takaso’s above teaching wherein in a case in which an operation of a direction indicator of the preceding vehicle is detected, the controller will perform at least one of an operation to reduce the automated driving level and an operation to request the driver of the vehicle to execute a predetermined task even before one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction.  
It would be obvious to combine Takaso’s teaching having the driver perform an activity after detecting a turning signal from the preceding vehicle with Morimoto’s vehicle control method because a non-erroneous turn signal from the preceding vehicle would indicate that a lane change is coming or intended, and the host vehicle will either have to switch to a new control system or also change lane.  In the case of a lane change, manually using the turning signals would be ideal if they were not automatically controlled.  It would be obvious in light of this that the driver request be before the detection of movement because turning signals are most useful before a turn occurs, as they allow other cars to be aware.  Only using turning signals during a turn is only a fraction as helpful as a putting them on some time beforehand.  Therefore, it would be obvious to modify Takaso’s teaching and have the request for a turn signal occur as soon as the vehicle determination unit detects the turning signal in the preceding vehicle and determines that the ideal action is to continue following that vehicle, and not only during the lane change.

For Claim 9, Morimoto teaches The vehicle control apparatus according to claim 1, wherein the predetermined range is set based on a lane boundary line.  (Page 3, Paragraph 6.  The range is a distance covered in an amount of time.  Alternatively, a movement to a white line (lane line) can be detected.)

For Claim 10, Morimoto teaches A vehicle comprising a vehicle control apparatus that controls automated driving of a vehicle, (Page 2, Paragraph 2)
wherein the vehicle control apparatus comprising: 
a sensor that acquires information related to a peripheral state of the vehicle; and (Page 2, Paragraph 11 [Configuration of tracking control system])
a controller that can execute, based on the information, following vehicle control to cause the vehicle to perform automated driving by making the vehicle follow a preceding vehicle traveling in front of the vehicle, (Page 2, Paragraph 11 [Configuration of tracking control system], Page 3, Paragraph 4)
wherein the controller 
performs one of detection and prediction, during the execution of the vehicle following control, of a movement of the preceding vehicle beyond a predetermined range in a lateral direction, and (Page 3, Paragraphs 6-7.  Of note, Morimoto’s range is a distance, but must be covered within a time period.)
cancels, in response to one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction, the vehicle following control in the lateral direction of the vehicle while performing another autonomous vehicle control operation.  (Page 4 Paragraph 10, Page 5 Paragraph 1)
Morimoto does not teach maintains, in response to one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction, the vehicle following control in the lateral direction of the vehicle while performing at least one of an operation to decrease an automated driving level of the vehicle and an operation to request a driver of the vehicle to perform a predetermined task.  (It is important to note that Morimoto does teach that in prior cases the art does maintain the vehicle following control, even though it causes discomfort to the user in Page 2, Paragraph 5)
Takaso, however, does teach maintains, in response to one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction, the vehicle following control in the lateral direction of the vehicle while performing at least one of an operation to decrease an automated driving level of the vehicle and an operation to request a driver of the vehicle to perform a predetermined task.  ([0053-0057].  Takaso predicts a lane change or turn for the preceding vehicle.  Depending on how actions proceed, it is possible for the vehicle to have the host vehicle also change lanes with the preceding vehicle, and the driver may be urged to operate a turn signal.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Morimoto’s preceding vehicle lateral movement detection with Takaso’s use of following the vehicle and requesting the user perform a predetermined task.  It would be obvious because if the preceding vehicle is expected to be operated intelligently and to the same rough destination as the user, then following the other vehicle along lane changes would be beneficial, and if not all tasks were automated, such as turn signals, then it would be potentially dangerous to not have somebody use them (such as a turn signal).  Additionally, having the user perform a task would make them aware a lane change is occurring, which could alleviate concern caused by an unexpected lane departure.

For Claim 11, Morimoto teaches A vehicle control method executed by a vehicle control apparatus that controls automated driving of a vehicle, (Page 2, Paragraph 2)wherein the vehicle control apparatus is -31-H1172704US01/P217-0718WOUS configured to acquire information related to a peripheral state of the vehicle, (Page 2, Paragraph 11 [Configuration of tracking control system]) and to be able to execute, based on the information, following vehicle control to cause the vehicle to perform automated driving by making the vehicle follow a preceding vehicle traveling in front of the vehicle, the vehicle control method comprises: (Page 2, Paragraph 11 [Configuration of tracking control system], Page 3, Paragraph 4)
performing one of detecting and predicting, during the execution of the vehicle following control, a movement of the preceding vehicle beyond a predetermined range in a lateral direction, and (Page 3, Paragraphs 6-7.  Of note, Morimoto’s range is a distance, but must be covered within a time period.)
canceling, in response to one of the detecting and the predicting of the movement of the preceding vehicle in the lateral direction, the vehicle following control in the lateral direction of the vehicle while performing another autonomous vehicle control operation.  (Page 4 Paragraph 10, Page 5 Paragraph 1)
	Morimoto does not teach maintaining, in response to one of the detecting and the predicting of the movement of the preceding vehicle in the lateral direction, the vehicle following control in the lateral direction of the vehicle while performing at least one of an operation to decrease an automated driving level of the vehicle and an operation to request a driver of the vehicle to perform a predetermined task.
	Takaso, however, does teach maintaining, in response to one of the detecting and the predicting of the movement of the preceding vehicle in the lateral direction, the vehicle following control in the lateral direction of the vehicle while performing at least one of an operation to decrease an automated driving level of the vehicle and an operation to request a driver of the vehicle to perform a predetermined task. ([0053-0057].  Takaso predicts a lane change or turn for the preceding vehicle.  Depending on how actions proceed, it is possible for the vehicle to have the host vehicle also change lanes with the preceding vehicle, and the driver may be urged to operate a turn signal.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Morimoto’s preceding vehicle lateral movement detection with Takaso’s use of following the vehicle and requesting the user perform a predetermined task.  It would be obvious because if the preceding vehicle is expected to be operated intelligently and to the same rough destination as the user, then following the other vehicle along lane changes would be beneficial, and if not all tasks were automated, such as turn signals, then it would be potentially dangerous to not have somebody use them (such as a turn signal).  Additionally, having the user perform a task would make them aware a lane change is occurring, which could alleviate concern caused by an unexpected lane departure.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto and Takaso in light of Hashimoto et al (US Pub 2019/0107835 A1), hereafter known as Hashimoto.

For Claim 2, modified Morimoto teaches 
The vehicle control apparatus according to claim 1, 
vehicle following control and(Page 2, Paragraph 11 [Configuration of tracking control system], Page 3, Paragraph 4)
a change in control methods in response to one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction.  (Page 4 Paragraph 10, Page 5 Paragraph 1)
Morimoto does not teach wherein the controller can execute the vehicle following control by switching between a first mode and a second mode which is set with at least one of a state in which the automated driving level is higher than the automated driving level of the first mode and a state there are few tasks requested to the driver of the vehicle, and 
the controller switches, while the vehicle following control is executed under the second mode, the vehicle following control from the second mode to the first mode in response to one of the detection and the prediction of the movement of the preceding vehicle in the lateral direction.  
Hashimoto does teach wherein the controller can execute the vehicle following control by switching between a first mode and a second mode which is set with at least one of a state in which the automated driving level is higher than the automated driving level of the first mode and a state there are few tasks requested to the driver of the vehicle, and ([0026], [0029].  While Hashimoto does not specify that there are “States” in which driver requests are possible, Hashimoto does give situations in which driver requests are given.  Therefore, it would be reasonable to interpret situations where there are no driver requests as the second mode, and situations that trigger driver requests as the first mode.)
the controller switches, while the vehicle control is executed under the second mode, the vehicle control from the second mode to the first mode in response to one of the detection and the prediction of upcoming movement in the lateral direction or a lane change.  ([0029]. In response to a sharp turn (upcoming lateral movement), it is requested that the user hold the steering wheel.  AT [0027], the user is required to approve or refuse a “lane change request” which would serve as a user request as well.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hashimoto’s vehicle control method that often requests the user perform tasks with Morimoto’s vehicle following method because Hashimoto recognizes that vehicle changing lanes or possible departing from lanes is a situation that the driver should be aware of and could possible require manual correction.  By having the user either approve the request or put their hands on the wheel, they are aware of the situation and more ready to assume control if anything were to go wrong.  In modified Morimoto’s case, the preceding vehicle is performing a lane change, and the host vehicle is either going to have to perform a lane change itself (lane departure) or switch to a new autonomous driving system.  Both of these situations would benefit from improved driver awareness and readiness to assume manual control if need be.

For Claim 7, modified Morimoto  teaches The vehicle control apparatus according to claim 1, 
Modified Morimoto does not teach wherein the predetermined task includes at least one of a periphery monitoring task and a steering wheel gripping task to be performed by the driver.  
Hashimoto, however, does teach wherein the predetermined task includes at least one of a periphery monitoring task and a steering wheel gripping task to be performed by the driver.   ([0029].
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Morimoto’s vehicle control method with Hashimoto’s use of having the driver grip the steering wheel during some maneuvers because in case something were to go wrong during the maneuver, which is more likely than just following a lane or vehicle in a lane, the user will be ready to take over manual driving.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in light of Takaso in light of Habu et al (US Pub 2016/0339914 A1) hereafter known as Habu.
For Claim 8, modified Morimoto teaches The vehicle control apparatus according to claim 1, 
Modified Morimoto does not teach wherein if a second preceding vehicle traveling in front of the preceding vehicle is detected in one of a - 30 -H1172704US01/P217-0718WOUS case in which the movement of the preceding vehicle in the lateral direction has occurred and in a case in which the lateral movement of the preceding vehicle in the lateral direction has been predicted, the controller will execute the vehicle following control with respect to the second preceding vehicle without decreasing the automated driving level and without requesting the driver of the vehicle to execute the predetermined task.  
Habu, however, does teach wherein if a second preceding vehicle traveling in front of the preceding vehicle is detected in one of a - 30 -H1172704US01/P217-0718WOUS case in which the movement of the preceding vehicle in the lateral direction has occurred and in a case in which the lateral movement of the preceding vehicle in the lateral direction has been predicted, the controller will execute the vehicle following control with respect to the second preceding vehicle without decreasing the automated driving level and without requesting the driver of the vehicle to execute the predetermined task.  (Figure 7, [0055-0057])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Morimoto’s vehicle control method with Habu’s use of switching to following another preceding vehicle when the first departs the lane because if the host vehicle knows it wants to stay in the lane, then it doesn’t matter which vehicle in the lane it is following as long as that vehicle stays generally within the lane.  If the vehicle that host vehicle is following leaves, then it no longer meets the criteria for staying in the lane, and any other preceding vehicle in the lane better meets that requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al (US Pub 2019/0111943 A1) relates to transitioning between levels of autonomous driving.
Yamada et al (US Pub 2016/0200321 A1) relates to determining future lateral positions of a vehicle from turn signals and lateral movement.
Tsuruta et al (US Pub 2013/0226402 A1) relates to tracking turn signals in preceding vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664